Title: To Benjamin Franklin from Alexander Small, 22 July 1783
From: Small, Alexander
To: Franklin, Benjamin


          
            Dear Sir
            London July 22d 1783
          
          Tho’ we can no longer call ourselves Fellow Subjects of the Same Sovereign, yet I hope
            we shall never forget that we are Fellow Labourers in the Service of Humanity. This
            gives a right to claim reciprocaly Good-offices. Now that you have in some degree settled the various Interests of great Empires, I
            hope you will find time to exert Yourself in the Service of Humanity; and consider the
            Service of the Individuals who compose Empires. Do not You think that the greatest
            Calamity the Garrison of st Philips Suffered arose from their Inattention to preserve a
            free Current of Air thro’ their Subterranean Lodgements? While greater Matters claimed Your attention,
            you think you should Stand accquitted for the Neglect of lesser Subjects. There is a
            time for all things.
          This Letter will probably be delivered to you by Patrick Wilkie Esqr, who goes Consul
            to Alicant, and intends to take Paris in his way. I can promise You that if you have at
            any time business to transact there, he will puctually and honestly execute the Same:
            and I told him, that when you go to Your Terrestrial
              Paradice, the promised Seat of Liberty, Peace and
            Plenty, you will be equally ready to Serve him. May You enjoy Health and that expected Peace prays Dear Sir Your Faithful and most humble
            Servant
          
            Alexr Small
          
          
            Mr Baldwin flatters me with the hopes of seeing you here glad that the remembrance of
              a most agreable Fair-One yet dwells with you, and that you wish to touch her Sweet
                Lips. Would to God! You would give
              the Kiss of Peace to all the Natives of your
              Country. This, on tryal, would be found to be the Soundest Policy.
            Dr Franklin
          
         
          Notation: Alexr. Small 22 Juillet
            1783.
        